FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                            April 15, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                             No. 21-2020
 v.                                               (D.C. No. 2:20-CR-01739-KWR-1)
                                                              (D. N.M.)
 FRANK SOTO,

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before PHILLIPS, EID, and CARSON, Circuit Judges.
                    _________________________________

      Frank Soto pled guilty to conspiracy to distribute methamphetamine and

possession with intent to distribute methamphetamine. He was sentenced to

140 months in prison, which was at the low end of his sentencing guidelines range.

After Mr. Soto filed this appeal, the government moved to enforce the appellate

waiver in his plea agreement. In response, Mr. Soto states “that he does not object to

the dismissal of this appeal pursuant to United States v. Hahn, 359 F.3d 1315




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(10th Cir. 2004).” Resp. at 1. Accordingly, we grant the government’s motion to

enforce and dismiss this appeal.


                                         Entered for the Court
                                         Per Curiam




                                        2